Citation Nr: 0307423	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lung 
disorder/asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In March 2001, the Board remanded this case to 
the RO for further adjudication.  The case has been returned 
to the Board for further consideration.


REMAND

In a letter that was received at the New Orleans RO in 
September 2002, the veteran indicated that he wanted a 
hearing before the Board.  It does not appear that this 
letter was associated with the claims file at the RO.  This 
letter was ultimately forwarded to the Board and received in 
April 2003.  

The veteran's claims file was forwarded to the Board in March 
2003.  Since the veteran requested a hearing before the Board 
prior to the file being transferred to the Board, the Board 
will accept the veteran's letter as a valid request for a 
hearing at the RO.  Therefore, prior to appellate 
consideration of this appeal, the case will be returned to 
the RO to schedule a hearing before a member of the Board.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to schedule a hearing and to 
ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


